



Exhibit 10.1


DESCRIPTION OF THE KIMBALL ELECTRONICS, INC.
2019 PROFIT SHARING INCENTIVE BONUS PLAN


The Plan. Kimball Electronics, Inc. (the “Company”) believes that the long-term
success of the Company depends, in part, on its ability to recruit and retain
outstanding individuals as employees and to furnish these employees maximum
incentive to improve operations and increase profits. The Company also believes
it is important to align compensation of officers and salaried employees with
the common interests of Share Owners of the Company.
The Kimball Electronics, Inc. 2019 Profit Sharing Incentive Bonus Plan (the
“Plan”) includes profit determinations at two levels within the Company: (1)
Worldwide for Company-wide performance (“Worldwide”); and (2) at a Business Unit
level for the performance of designated operations within the Company (“Business
Unit”).
All executive officers and other eligible employees participate at the Worldwide
or Business Unit level, or a combination thereof.
Awards under the Plan are intended to qualify as “performance-based
compensation” under Section 162(m) of the Internal Revenue Code. Section 162(m)
disallows a deduction for certain compensation paid in excess of $1 million to
the executive officers listed in the Summary Compensation Table in the Company's
proxy statement, but only if employed as of the end of the fiscal year (“Named
Executive Officers”). Performance-based compensation, however, is fully
deductible by the Company if the programs are approved by Share Owners and meet
certain other requirements.
Goal. The goal of the Plan is to link an employee's compensation with the
long-term financial success of the Company. The intent is to encourage
participants to think, act and be rewarded like owners, and to seek out and
undertake initiatives that continuously improve the long-term performance of the
Company.
Eligibility. Executive officers and full-time salaried employees of the Company,
except those covered under commission compensation programs, are eligible to
participate in the Plan (“Participants”).
Bonus Criteria. The Plan measures profitability in terms of “economic profit”,
generally equal to net income less the cost of capital. New capital expenditures
are not included in computing the cost of capital for an appropriate period of
time to encourage needed capital investments. The Compensation and Governance
Committee (“Committee”) of the Board of Directors (the “Board”) of the Company
must approve the profitability tiers (“Targets”) within the first 25% of the
period of service to which the Targets relate, but not later than 90 days after
the commencement of that period (“Relevant Time Period”). The Committee, within
the Relevant Time Period, may make adjustments for non-operating income and loss
and other profit-computation elements as it deems appropriate to provide optimal
incentives for eligible employees. If other adjustments are necessary beyond the
Relevant Time Period, the Named Executive Officers will not be eligible to
receive any bonus resulting from such adjustments.









--------------------------------------------------------------------------------





Bonus Amounts. The Plan establishes potential bonus amounts as a range of
percentages of the Participant's salary, with the bonus percentage increasing
with higher levels of profitability. The Plan also establishes different bonus
percentage ranges across several Participant categories, setting higher
bonus-percentage ranges for Participants who, by virtue of their
responsibilities, are expected to have a greater effect on the Company's
profitability.
The CEO’s payout will be ten percentage points higher than the other executive
officers in the Worldwide Plan with a cap of 110%. Other than the CEO, at the
highest responsibility levels, Participants may earn bonuses of up to 100
percent of base salary. The Plan is designed so that Participants will achieve
maximum bonuses only if the Company achieves economic profitability near the top
quartile of leading public companies and/or its competitors.
A Participant's total bonus under the Plan may not exceed $1 million for any
fiscal year.
Administration. For a particular fiscal year, the Committee must approve the
Targets, profit-computation adjustments, and any other conditions at the
Worldwide profitability level within the Relevant Time Period. Company
management will determine the comparable features for each Business Unit
profitability level.
At the end of each fiscal year, but before Plan bonuses may be paid, the
Committee must certify in writing that Targets and other conditions have been
satisfied. The Committee does not have the discretion to increase the amount of
any bonus for the Named Executive Officers.
The Board may amend or terminate the Plan effective for future fiscal years. The
Board will not, however, amend the Plan without Share Owner approval if such
approval is required to comply with Section 162(m) of the Internal Revenue Code
or other applicable law or to comply with applicable stock exchange
requirements.
Bonus Payments. If a Participant's bonus for the fiscal year does not exceed
$2,000, the bonus will be paid in a single sum during the following August.
Bonuses exceeding that amount will be paid commencing in the following fiscal
year in five cash installments - 50% in the following August and 12.5% in each
of the following September, January, April, and June, unless local legal
requirements pertaining to the Company’s global operations dictate otherwise.
If a Participant's employment is terminated before a scheduled payment date, the
former employee will not be entitled to receive that bonus payment or any
subsequent bonus payment, unless the Participant's termination was caused by
retirement after attaining the country-specific retirement age (62 in the United
States), death, or permanent disability, in which case, that Participant (or
beneficiary, in the event of the participant's death) will be entitled to
receive all bonus payments for the previous fiscal year and a pro-rata share for
the current fiscal year, all to be paid in full within 2½ months after the end
of the Company's fiscal year in which the Participant’s termination occurs.









